IN THE SUPREME COURT OF TEXAS
                                           444444444444
                                            NO. 13-0597
                                           444444444444

           PLAINS EXPLORATION & PRODUCTION COMPANY, PETITIONER,

                                                 V.

              TORCH ENERGY ADVISORS INCORPORATED, RESPONDENT
            4444444444444444444444444444444444444444444444444444
                            ON PETITION FOR REVIEW FROM THE
                     COURT OF APPEALS FOR THE FIRST DISTRICT OF TEXAS
            4444444444444444444444444444444444444444444444444444

                                           JUDGMENT

       THE SUPREME COURT OF TEXAS, having heard this cause on petition for review from
the Court of Appeals for the First District, and having considered the appellate record, briefs, and
counsels’ arguments, concludes that the court of appeals’ judgment should be reversed.
       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:

                                      1)       The court of appeals’ judgment is reversed;

                                      2)       Judgment is rendered that Torch Energy Advisors
                                               Incorporated takes nothing on its claims;

                                      3)       Plains Exploration & Production Company shall
                                               recover, and Torch Energy Advisors Incorporated
                                               shall pay, the costs incurred in this Court and the
                                               court of appeals.

       Copies of this judgment and the Court’s opinion are certified to the Court of Appeals for the
First District and to the District Court of Harris County, Texas, for observance.


                        Opinion of the Court delivered by Justice Guzman


                                            June 12, 2015
**********